       Case 2:12-cr-00115-TLN Document 190 Filed 05/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:12-cr-00115-TLN
12                       Plaintiff,
13           v.                                        ORDER SEALING DOCUMENTS
14    ALEJANDRO GALVAN,
15                       Defendant.
16

17

18          Pursuant to Local Rule 141(b) and based upon the representations contained in the
19   Government’s Request to Seal, IT IS HEREBY ORDERED that Exhibit 3 to Government’s
20   Opposition to Defendant’s Motion for Compassionate Release Pursuant to U.S.C. §
21   3582(c)(1)(A), pertaining to defendant Alejandro Galvan, and the Government’s Request to Seal
22   shall be SEALED until further order of this Court.
23          IT IS FURTHER ORDERED that electronic access to the sealed documents shall be
24   limited to the United States and counsel for the defendant, Galvan.
25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.
26   District Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for
27   the reasons stated in the government’s request, sealing the Government’s request and Exhibit 3
28

                                                      1
       Case 2:12-cr-00115-TLN Document 190 Filed 05/20/20 Page 2 of 2

 1   serves a compelling interest. The Court further finds that, in the absence of closure, the

 2   compelling interests identified by the government would be harmed. In light of the public filing

 3   of its notice of request to seal, the Court further finds that there are no additional alternatives to

 4   sealing the government’s motion that would adequately protect the compelling interests identified

 5   by the government.

 6           IT IS SO ORDERED.

 7   DATED: May 19, 2020
 8

 9

10                                                                 Troy L. Nunley
                                                                   United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
